Exhibit 10.2




EXTENSION AMENDMENT
This Extension Amendment (this “Extension Amendment”), dated as of January 24,
2020, is made by and among Coral-US Co-Borrower LLC, a limited liability company
organized under the laws of Delaware (the “Original Co-Borrower”) as Borrower
and Guarantor, each of the other Loan Parties party hereto, the financial
institutions listed on Schedule 1 to this Extension Amendment (the “Extending
Class B Revolving Credit Lenders”) and The Bank of Nova Scotia as Administrative
Agent (the “Administrative Agent”) and Security Trustee (the “Security Trustee”)
under the amended and restated credit agreement dated as of March 7, 2018 (as
amended, restated, supplemented or otherwise modified from time to time
(including as amended as of April 9, 2018 and as further supplemented on January
10, 2020) prior to the Effective Date (as defined below), and as in effect
immediately prior to the occurrence of the Effective Date, the “Existing Credit
Agreement”) between, among others, Sable International Finance Limited, an
exempted company incorporated under the laws of the Cayman Islands, and the
Original Co-Borrower, each as Initial Borrowers, the other Borrowers and
Guarantors party thereto from time to time, the Administrative Agent, the
Security Trustee and each Lender from time to time party thereto.
RECITALS:
WHEREAS, pursuant to Section 2.16 (Extension of Term Loans; Extension of
Revolving Credit Loans) of the Existing Credit Agreement, the Original
Co-Borrower, the other Loan Parties, the Extending Class B Revolving Credit
Lenders, the Administrative Agent and the Security Trustee are entering into
this Extension Amendment in order to establish the terms of the Extended Class B
Revolving Credit Commitments (as defined below) and Extended Class B Revolving
Facility Loans (as defined below);
WHEREAS, effective as of the Effective Date (after giving effect to the
effectiveness of the Extended Class B Revolving Credit Commitments), the Loan
Parties and the Extending Class B Revolving Credit Lenders desire to consent to
certain Amendments (as defined below) to the Amended Credit Agreement (as
defined below) and the other Loan Documents set forth below pursuant to, and as
authorized by, Section 10.01 (Amendments, Etc.) of the Amended Credit Agreement;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the Parties (as defined below) hereto agree as
follows:
1.
DEFINED TERMS

As used in this Extension Amendment, the following terms shall have the meanings
set forth below:
2    “Amended Credit Agreement” means the Existing Credit Agreement as further
amended, supplemented or otherwise modified by this Extension Agreement, without
giving effect to the Amendments.
3    “Effective Date” means the date on which the Administrative Agent provides
the notice specified in Section 3 of this Extension Amendment.
4    “Extended Class B Revolving Credit Commitments” means the Extended
Revolving Credit Commitment of each Extending Class B Revolving Credit Lender,
as set forth on Schedule 1 to this Extension Amendment, established and having
the terms set forth in Section 2 of this Extension Amendment.
5    “Extended Class B Revolving Facility Loans” means the Loans advanced by the
Extending Class B Revolving Credit Lenders from time to time under the Extended
Class B Revolving Credit Commitments. For the avoidance of doubt, the Extended
Class B Revolving Facility Loans shall constitute “Revolving Credit Loans” for
all purposes under the Amended Credit Agreement.
6    “Parties” means each of the Original Co-Borrower, the other Loan Parties,
the Administrative Agent, the Security Trustee and the Extending Class B
Revolving Credit Lenders.
7    All other capitalized terms not defined above or elsewhere herein, which
are defined in the Amended Credit Agreement, shall have the same meaning in this
Extension Amendment, unless specified otherwise.
2.
EXTENSION OF THE MATURITY DATE OF CLASS B REVOLVING CREDIT COMMITMENTS AND
ESTABLISHMENT OF THE EXTENDED CLASS B REVOLVING CREDIT COMMITMENTS.

(a)
Each Extending Class B Revolving Credit Lender agrees that immediately upon the
occurrence of the Effective Date, the Maturity Date of an aggregate principal
amount of its Class B Revolving Credit Commitment (and any Revolving Credit
Loans held by it thereunder) representing the aggregate principal amount of its
Extended Class B Revolving Credit Commitment, shall be extended to January 30,
2026, automatically and without the need for any further action on behalf of any
Party; it being acknowledged that the Extended Class B Revolving Credit
Commitments constitute Extended Revolving Credit Commitments in respect of the
Class B Revolving Credit Commitments.

(b)
The aggregate principal amount of the Extended Class B Revolving Credit
Commitment of each Extending Class B Revolving Credit Lender is set forth
opposite its name on Schedule 1 to this Extension Amendment.

(c)
The Applicable Rate in relation to Extended Class B Revolving Facility Loans,
unused Extended Class B Revolving Credit Commitments and Letter of Credit fees
payable to Participating Revolving Credit Lenders in respect of Extended Class B
Revolving Credit Commitments is: (i) for Eurocurrency Rate Loans and such Letter
of Credit fees, 3.25%; (ii) for Base Rate Loans, 2.25%; and (iii) for unused
commitment fees, 0.50%.

(d)
The Revolving Credit Availability Period with respect to the Extended Class B
Revolving Credit Commitments shall be the period from and including the
Effective Date to and including the date falling 30 days prior to the Maturity
Date of the Extended Class B Revolving Credit Commitments.

(e)
Each Extending Class B Revolving Credit Lender agrees that its Extended Class B
Revolving Credit Commitment shall constitute a Participating Revolving Credit
Commitment for purposes of the Amended Credit Agreement.

(f)
Each Extending Class B Revolving Credit Lender that is an L/C Issuer and/or an
Alternative L/C Issuer hereby confirms that, on the terms and subject to the
conditions of the Amended Credit Agreement, it will continue in its role as a
L/C Issuer and/or an Alternative L/C Issuer under the Amended Credit Agreement
following the Maturity Date with respect to the Class B Revolving Credit
Commitments, and each Loan Party and each Extending Class B Revolving Credit
Lender hereby agrees that each such L/C Issuer and/or Alternative L/C Issuer
shall be entitled to all rights, privileges and indemnities afforded to such L/C
Issuer and/or Alternative L/C Issuer under the Amended Credit Agreement
(including, without limitation, the payment of fees in accordance with the terms
and conditions of Section 2.03(h) of the Amended Credit Agreement).

(g)
The Original Co-Borrower, each Extending Class B Revolving Credit Lender and the
Administrative Agent hereby agree that this Section 2 satisfies the Original
Co-Borrower’s obligation to deliver a Revolver Extension Request in accordance
with the terms of Section 2.16 (Extension of Term Loans; Extension of Revolving
Credit Loans) of the Existing Credit Agreement in respect of the Class B
Revolving Credit Commitments.

(h)
The obligations with respect to the Extended Class B Revolving Credit
Commitments (i) shall be Secured Obligations (as defined in the applicable
Intercreditor Agreement) and (ii) shall, except as set forth in this Extension
Amendment, have the same terms as the Class B Revolving Credit Commitments as
provided in the Existing Credit Agreement and the other Loan Documents before
giving effect to this Extension Amendment; it being understood that the Extended
Class B Revolving Credit Commitments (and all principal, interest and other
amounts in respect thereof) will constitute Obligations under the Amended Credit
Agreement and have the same rights and obligations under the Amended Credit
Agreement and other Loan Documents as the Class B Revolving Credit Commitments
following occurrence of the Effective Date (except as modified hereby).

3.
NOTICE OF EFFECTIVE DATE

The Administrative Agent shall, as soon as reasonably practicable, notify the
Original Co-Borrower and the Extending Class B Revolving Credit Lenders once it
has received all of the documents and evidence set out on Schedule 3 to this
Extension Amendment in form and substance satisfactory to the Administrative
Agent (acting reasonably, on the instructions of the Extending Class B Revolving
Credit Lenders).
4.
POST-EFFECTIVE DATE ACTIONS

The Company shall complete or cause to be completed each of the actions
described on Schedule 4 to this Extension Amendment as soon as commercially
reasonable and by no later than the date set forth in Schedule 4 to this
Extension Amendment with respect to such action or such later date as the
Administrative Agent and/or the Security Trustee, as applicable, may reasonably
agree.
5.
AMENDMENTS TO CREDIT AGREEMENT

(a)
Each Extending Class B Revolving Credit Lender (and, for the avoidance of doubt,
its successors and assigns), the Administrative Agent and each Loan Party hereby
(i) irrevocably consents and agrees, effective as of the Effective Date (after
giving effect to the effectiveness of the Extended Class B Revolving Credit
Commitments), to (A) all amendments, waivers, consents or other modifications to
the Amended Credit Agreement and any other agreements set forth in the
“blackline” of the Amended Credit Agreement attached as Exhibit A to this
Extension Amendment (where such amendments, waivers, consents or other
modifications are indicated textually by the deletion of stricken text (in the
same manner as the following example: stricken text) and the addition of
underlined text (indicated textually in the same manner as the following
example: underlined text)) (the “January 2020 Amendments”) and (B) all
consequential amendments, waivers, consents or other modifications, whether
effected by one instrument or through a series of amendments, to the Amended
Credit Agreement or any other Loan Document to be made either to implement the
January 2020 Amendments, to the extent necessary to give effect to or otherwise
implement the January 2020 Amendments, or to conform any Loan Document to
reflect the January 2020 Amendments (the “January 2020 Consequential
Amendments”, together with the January 2020 Amendments, the “Required Lender
Amendments”) and (ii) irrevocably agrees that, upon receipt of the consent of
the Required Lenders in accordance with Section 10.01 (Amendments, Etc.) of the
Amended Credit Agreement, without any further action required on the part of any
party hereto, the Amended Credit Agreement shall be amended and restated in the
form of Exhibit A to this Joinder Agreement (giving effect to the amendments,
waivers, consents or other modifications indicated textually in Exhibit A to
this Joinder Agreement).

(b)
Each Extending Class B Revolving Credit Lender (and, for the avoidance of doubt,
its successors and assigns) hereby irrevocably consents and agrees, in its
capacity as a Lender (and, if it is a Hedge Bank, in its capacity as a Hedge
Bank), and agrees to cause, unless it is unable or prohibited from doing so, any
of its Affiliates or Approved Funds that are Revolving Credit Lenders or Hedge
Banks to irrevocably consent in their capacity as Revolving Credit Lenders or
Hedge Banks, effective as of the Effective Date (after giving effect to the
effectiveness of the Extended Class B Revolving Credit Commitments), to:  

(A)
all amendments, waivers, consents or other modifications to the Amended Credit
Agreement and any other agreements set forth in the changed pages “blackline” of
the Amended Credit Agreement attached as Exhibit B to this Extension Amendment
(where such amendments, waivers, consents or other modifications are indicated
textually by the deletion of stricken text (in the same manner as the following
example: stricken text) and the addition of underlined text (indicated textually
in the same manner as the following example: underlined text)) (the “Additional
Amendments”); and/or

(A)
all consequential amendments, waivers, consents or other modifications, whether
effected by one instrument or through a series of amendments, to the Amended
Credit Agreement or any other Loan Document to be made either to implement the
Affected Lender Amendments, to the extent necessary to give effect to or
otherwise implement the Affected Lender Amendments, or to conform any Loan
Document to reflect the Affected Lender Amendments (the “Additional
Consequential Amendments”, together with the Additional Amendments, the
“Affected Lender Amendments”; and the Affected Lender Amendments and the
Required Lender Amendments, together the “Amendments”).

(c)
This Extension Amendment shall constitute the irrevocable and written consent of
each Extending Class B Revolving Credit Lender (and, for the avoidance of doubt,
its successors and assigns), in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank) to the Amendments and the agreement of
each Extending Class B Revolving Credit Lender to procure, unless it is unable
or prohibited from doing so, that each of its Affiliates or Approved Funds that
is a Revolving Credit Lender or a Hedge Bank provides irrevocable and written
consent in that capacity in respect of the Amendments for the purposes of
Section 10.01 (Amendments, Etc.) of the Amended Credit Agreement, Clause 28
(Consents, Amendments and Override) of the Existing Intercreditor Agreement (as
applicable), and any clause in any other Loan Document relating to amendments of
that Loan Document, without any further action required on the part of any party
thereto; provided that, in each case, in relation to each Extending Class B
Revolving Credit Lender, in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank), if (i) the Administrative Agent
determines that Extending Class B Revolving Credit Lender can split its votes
(and that Extending Class B Revolving Credit Lender has instructed the
Administrative Agent to do so) or (ii) greater than 50% of the Commitments or
participations thereof, as applicable, of that Extending Class B Revolving
Credit Lender are held on the “public side” or on behalf of third parties, such
consent shall not be deemed to be given in respect of any Commitment or
participation thereof, as applicable, in respect of which such Extending Class B
Revolving Credit Lender was prohibited from so consenting.

(d)
Each Extending Class B Revolving Credit Lender (and, for the avoidance of doubt,
its successors and assigns) in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank) hereby irrevocably waives, and agrees to
cause, unless it is unable or prohibited from doing so, any of its Affiliates or
Approved Funds that are Revolving Credit Lenders or Hedge Banks to irrevocably
waive in their capacity as Revolving Credit Lenders or Hedge Banks, receipt of
any amendment, consent or similar fee in connection with the foregoing consent
to any or all of the Amendments (other than any such fee pursuant to a written
agreement between Sable Holding Limited and such Affiliate or Approved Fund on
or about the date hereof in connection with this Extension Agreement),
notwithstanding that other consenting Lenders under the Amended Credit Agreement
or Hedge Banks under the applicable Intercreditor Agreement may be paid a fee in
consideration of such Lenders’ or Hedge Banks’ consent to any or all of the
Amendments; provided that, in each case, in relation to each Extending Class B
Revolving Credit Lender, in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank), if (i) the Administrative Agent
determines that Extending Class B Revolving Credit Lender can split its votes
(and that Extending Class B Revolving Credit Lender has instructed the
Administrative Agent to do so) or (ii) greater than 50% of the Commitments or
participations thereof, as applicable, of that Extending Class B Revolving
Credit Lender are held on the “public side” or on behalf of third parties, such
waiver shall not be deemed to be given in respect of any Commitment or
participation thereof, as applicable, in respect of which such Extending Class B
Revolving Credit Lender was prohibited from providing such waiver.

(e)
Each Extending Class B Revolving Credit Lender (and, for the avoidance of doubt,
its successors and assigns), in its capacity as a Lender (and, if it is a Hedge
Bank, in its capacity as a Hedge Bank) hereby acknowledges and agrees, and
agrees to cause, unless it is unable or prohibited from doing so, any of its
Affiliates or Approved Funds that are Revolving Credit Lenders or Hedge Banks to
acknowledge and agree in their capacity as Revolving Credit Lenders or Hedge
Banks, that the Administrative Agent and/or the Security Trustee may, but shall
not be required to, send to it any further formal amendment request in
connection with all, or any, of the applicable Amendments, and the
Administrative Agent and/or the Security Trustee (as applicable) shall be
authorized to consent on behalf of it, as a Lender under one or more Facilities
and as a Hedge Bank under the applicable Intercreditor Agreement, to any such
Amendments (and the Administrative Agent and/or the Security Trustee shall be
authorized to enter into any necessary documentation in connection with the
same), and such consent shall be taken into account in calculating whether the
Required Lenders, or the relevant requisite Lenders and/or Hedge Banks, have
consented to the relevant Amendments in accordance with Section 10.01
(Amendments, Etc.) of the Amended Credit Agreement, Clause 28 (Consents,
Amendments and Override) of the Existing Intercreditor Agreement (as
applicable), and any clause relating to amendments in any other Loan Document;
provided that, in each case, in relation to each Extending Class B Revolving
Credit Lender in its capacity as a Lender (and if it is a Hedge Bank, in its
capacity as a Hedge Bank), if (i) the Administrative Agent determines that
Extending Class B Revolving Credit Lender can split its votes (and that
Extending Class B Revolving Credit Lender has instructed the Administrative
Agent to do so) or (ii) greater than 50% of the Commitments or participations
thereof, as applicable, of that Extending Class B Revolving Credit Lender are
held on the “public side” or on behalf of third parties, such acknowledgement
and agreement shall not be deemed to be given in respect of any Commitment or
participation thereof, as applicable, in respect of which such Extending Class B
Revolving Credit Lender was prohibited from providing such acknowledgement and
agreement.

6.
USE OF PROCEEDS

The proceeds of the Extended Class B Revolving Facility Loans in respect of the
Extended Class B Revolving Credit Commitments shall be used for any purpose not
otherwise prohibited under the Amended Credit Agreement, including, without
limitation, to finance general corporate and/or working capital purposes, the
redemption, refinancing, repayment or prepayment of existing indebtedness of the
Restricted Group, and any fees and expenses in connection with this Extension
Amendment, the Extended Class B Revolving Credit Commitments or other
transactions related thereto.
7.
MISCELLANEOUS

(a)
Each Extending Class B Revolving Credit Lender hereby confirms to each other
Lender, the Administrative Agent and the Security Trustee that:

(i)
it has made its own independent investigation and assessment of the financial
condition and affairs of each Loan Party and its related entities in connection
with its participation in the Amended Credit Agreement and has not relied on any
information provided to it by another Lender, the Administrative Agent or the
Security Trustee in connection with any Loan Document; and

(ii)
it will continue to make its own independent appraisal of the creditworthiness
of each Loan Party and its related entities while any amount is or may be
outstanding under the Amended Credit Agreement or any Commitment hereunder or
thereunder is in force.

(b)
The Facility Office and address for notices of each Extending Class B Revolving
Credit Lender for the purposes of Section 10.02 (Notices and Other
Communications; Facsimile Copies) of the Amended Credit Agreement is as set
forth on Schedule 2 to this Extension Amendment.

(c)
This Extension Amendment is an “Extension Request”, “Revolver Extension Request”
and “Extension Amendment” in respect of the Extended Class B Revolving Credit
Commitments for the purposes of the Amended Credit Agreement.

8.
REAFFIRMATION

Each of the Guarantors acknowledges and consents to the terms and conditions of
this Extension Amendment and, by execution hereof, confirms:
(a)
its Guaranty obligations under the Amended Credit Agreement and other Loan
Documents (including separate guarantee and indemnity agreements given) shall
include the Extended Class B Revolving Credit Commitments established hereby and
shall be owed to each Secured Party, including the Extending Class B Revolving
Credit Lenders, but otherwise shall remain in full force and effect and continue
unaffected;

(b)
all liabilities and obligations owed by the Loan Parties under the Amended
Credit Agreement, this Extension Amendment and the other Loan Documents are (A)
“Secured Liabilities”, “Secured Obligations” or “Secured Debt” (as applicable)
as defined in and for the purposes of each Collateral Document to which it is a
party and (B) “Secured Obligations” as defined in and for the purposes of the
applicable Intercreditor Agreement; and

(c)
each Extending Class B Revolving Credit Lender shall be entitled to share in the
Collateral with the Lenders under the other Facilities in accordance with the
applicable Intercreditor Agreement and the Collateral Documents.

Nothing contained herein or in any related documents will operate to reduce or
discharge any of the obligations of the Guarantors under the Amended Credit
Agreement and other Loan Documents (including separate guarantee and indemnity
agreements given).
9.
EFFECTS ON LOAN DOCUMENTS

Except as amended by and in accordance with this Extension Amendment, all Loan
Documents continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Except as provided herein, the execution, delivery and
effectiveness of this Extension Amendment shall not operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of the Loan
Documents or in any way limit, impair or otherwise affect the rights and
remedies of the Lenders or the Administrative Agent under the Loan Documents. On
and after the Effective Date, each reference in the Amended Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Amended Credit Agreement, and each reference in the other Loan
Documents to “Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Amended Credit Agreement shall mean and be a reference to the
Existing Credit Agreement as amended, supplemented or otherwise modified by this
Extension Amendment, without giving effect to the Amendments, and by any other
amendment effected on or about the date hereof. This Extension Amendment, any
other amendment effected or about the date hereof and the Existing Credit
Agreement shall be read together and construed as a single instrument.
10.
AMENDMENTS

This Extension Amendment may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the Parties hereto affected thereby.
11.
COUNTERPARTS

This Extension Amendment may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of a signature
page to this Extension Amendment by “.pdf” or other electronic means shall be
effective as delivery of an original executed counterpart of this Extension
Amendment.
12.
SEVERABILITY

If any provision of this Extension Amendment is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Extension Amendment shall not be affected or impaired thereby
and (b) the Parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
13.
CONTRACTUAL RECOGNITION OF BAIL-IN

Notwithstanding any other term of any Loan Document or any other agreement,
arrangement or understanding between the Parties, each Party acknowledges,
accepts and agrees that any BRRD Liability arising under or in connection with
the Loan Documents may be subject to the exercise of Bail-In Powers by the
Relevant Resolution Authority and acknowledges, accepts and agrees to be bound
by the effect of:
(a)
the exercise of Bail-in Powers by the Relevant Resolution Authority in relation
to any such BRRD Liability of the Extending Class B Revolving Credit Lenders to
the Parties, that (without limitation) may include and result in any of the
following, or some combination thereof:

(i)
the reduction of all, or a portion, of the BRRD Liability or outstanding amounts
due thereon;

(ii)
the conversion of all, or a portion, of the BRRD Liability into shares, other
securities or other obligations of the Extending Class B Revolving Credit
Lenders (or, in each case, any Affiliate of the Extending Class B Revolving
Credit Lenders) or another Person, and the issue to or conferral on the Parties
of such shares, securities or obligations;

(iii)
the cancellation of any such liability; and

(iv)
the amendment or alteration of any interest, if applicable, thereon, the
maturity or the dates on which any payments are due, including by suspending
payment for a temporary period; and

(b)
a variation of any term of any Loan Document, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

For the purposes of this Section 13:
8    “Bail-in Legislation” means:
(a)
in relation to a member state of the European Economic Area which has
implemented, or which at any time implements, the BRRD, the relevant
implementing law, regulation, rule or requirement as described in the EU Bail-in
Legislation Schedule from time to time; and

(b)
in relation to any other state, any analogous law or regulation from time to
time which requires contractual recognition of any Write-down and Conversion
Powers contained in that law or regulation.

9    “Bail-in Powers” means:
(a)
any Write-down and Conversion Powers as defined in the EU Bail-in Legislation
Schedule, in relation to the relevant Bail-in Legislation; and

(b)
in relation to any other applicable Bail-In Legislation:

(i)
any powers under that Bail-In Legislation to cancel, transfer or dilute shares
issued by a person that is a bank or investment firm or other financial
institution or affiliate of a bank, investment firm or other financial
institution, to cancel, reduce, modify or change the form of a liability of such
a person or any contract or instrument under which that liability arises, to
convert all or part of that liability into shares, securities or obligations of
that person or any other person, to provide that any such contract or instrument
is to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers; and

(ii)
any similar or analogous powers under that Bail-In Legislation.

10    “BRRD” means Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms.
11    “BRRD Liability” means a liability in respect of which the relevant Write
Down and Conversion Powers in the applicable Bail-in Legislation may be
exercised.
12    “EU Bail-in Legislation Schedule” means the document described as such,
then in effect, and published by the Loan Market Association (or any successor
Person) from time to time.
13    “Relevant Resolution Authority” means the resolution authority with the
ability to exercise any Bail-in Powers in relation to the Extending Class B
Revolving Credit Lenders (or, in each case, any Affiliate of the Extending Class
B Revolving Credit Lenders).
14.
ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS

To the extent that any Loan Documents provide support, through a guarantee or
otherwise, for any Secured Hedge Agreement or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support”, and each such QFC, a
“Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):
(a)
in the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

(b)
as used in this Section 14, the following terms have the following meanings:

(i)
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

(ii)
“Covered Entity” means any of the following:

(A)
a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

(B)
a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b);

(C)
a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

(iii)
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

15.
APPLICABLE LAW; JURISDICTION; TRIAL BY JURY

THIS EXTENSION AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS EXTENSION AMENDMENT, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. Each of the Parties submits
to the exclusive jurisdiction of the federal and state courts in the Borough of
Manhattan in the City of New York in any suit or proceeding arising out of or
relating to this Extension Amendment or the transactions contemplated hereby.
Nothing in this Section 15 shall limit any of the Parties’ right to bring
proceedings in any other courts of competent jurisdiction in more than one
jurisdiction (whether concurrently or not) to the extent permitted by applicable
law. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, SUIT, CLAIM OR COUNTER-CLAIM BOUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THE MANDATE DOCUMENTS OR THE PERFORMANCE OF
SERVICES THEREUNDER.
[Signature pages follow]

BANK OF AMERICA, N.A., LONDON BRANCH, as Extending Class B Revolving Credit
Lender


By:                    
Name:
Title:


BNP PARIBAS FORTIS SA/NV, as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


CITIBANK N.A., LONDON BRANCH, as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Extending Class B Revolving Credit
Lender


By:                    
Name:
Title:


FIRST CARIBBEAN INTERNATIONAL BANK (BAHAMAS) LIMITED, as Extending Class B
Revolving Credit Lender


By:                    
Name:
Title:


GOLDMAN SACHS BANK USA, as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


ING CAPITAL LLC, as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


JPMORGAN CHASE BANK, N.A., as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


ROYAL BANK OF CANADA, as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


SOCIETE GENERALE, LONDON BRANCH, as Extending Class B Revolving Credit Lender


By:                    
Name:
Title:


THE BANK OF NOVA SCOTIA, as Extending Class B Revolving Credit Lender, L/C
Issuer and Swing Line Lender


By:                    
Name:
Title:


THE BANK OF NOVA SCOTIA, as Administrative Agent


By:                    
Name:
Title:


THE BANK OF NOVA SCOTIA, as Security Trustee


By:                    
Name:
Title:


Coral-US Co-Borrower LLC, as a Borrower and a Guarantor


By:                    
Name:
Title:


Sable International Finance Limited, as a Borrower and a Guarantor


By:                    
Name:
Title:


C&W Senior Secured Parent Limited, as a Guarantor


By:                    
Name:
Title:


Sable Holding Limited, as a Guarantor




By:                    
Name:
Title:


CWIGroup Limited, as a Guarantor


By:                    
Name:
Title:


Cable and Wireless (West Indies) Limited, as a Guarantor




By:                    
Name:
Title:


Columbus International Inc., as a Guarantor


By:                    
Name:
Title:



Schedule 1

EXTENDING CLASS B REVOLVING CREDIT LENDERS AND EXTENDED CLASS B REVOLVING CREDIT
COMMITMENTS


Extending Class B Revolving Credit Lenders
Extended Class B Revolving Credit Commitment
Bank of America, N.A., London Branch
$56,000,000
BNP Paribas Fortis SA/NV
$69,500,000
Citibank N.A., London Branch
$50,000,000
Credit Suisse AG, Cayman Islands Branch
$50,000,000
FirstCaribbean International Bank (Bahamas) Limited
$32,500,000
Goldman Sachs Bank USA
$50,000,000
ING Capital LLC
$50,000,000
JPMorgan Chase Bank, N.A.
$40,000,000
Royal Bank of Canada
$57,500,000
Societe Generale, London Branch
$50,000,000
The Bank of Nova Scotia
$69,500,000
TOTAL:
$575,000,000





SCHEDULE 2    

FACILITY OFFICE AND ADDRESS FOR NOTICES OF EXTENDING CLASS B REVOLVING CREDIT
LENDERS


ADMINISTRATIVE AGENT:
Administrative Agent’s Office
Agent Name
The Bank of Nova Scotia, London
Address:
201 Bishopsgate, 6th Floor
London, EC2M 3NS
Attn:
BNS London Loan Ops
Email:
 
Phone:
 
Fax:
 



EXTENDING CLASS B REVOLVING CREDIT LENDERS:
Bank of America, N.A., London Branch
Address: 2 King Edward Street, London EC1A 1HQ
Attn: Gaurav Ahuja / Shirley Fliflet
Phone:


BNP Paribas Fortis SA/NV
Address: Montagne du Parc 3 - 1000 Brussels, Belgium
Attn: Valérie Jourdan / Jean-Philippe Rouane


Citibank N.A., London Branch
Address: Citigroup Centre, 33 Canada Square, London E14 5LB
Attn: Wouter Tamsma
Phone:


Credit Suisse AG, Cayman Islands Branch
Address: Eleven Madison Avenue, 8th Floor, New York, NY 10010
Attn: Loan Operations – Agency Manager
Email: Fax:


FirstCaribbean International Bank (Bahamas) Limited
Address: FirstCaribbean Financial Center, Shirley Street, P. O. Box N-7125,
Nassau, Bahamas
Attn: Wendy Major
Email:
Phone:
Fax:


With a copy to: Isabel de Caries
Email:
Phone:


Goldman Sachs Bank USA
Attn: Tony Dick/Nikita Wadhwa
Address: Plumtree Court, 25 Shoe Lane, London EC4A 4AU
Email:
Phone:


ING Capital LLC
Address: 1133 Avenue of the Americas, New York, NY 10036
Attn: Sue Mack
Email:
Phone:
Fax:


JPMorgan Chase Bank, N.A.
Address: 500 Stanton Christiana Rd., Newark, DE 19713
Attn: Vithal Giri
Email:
Phone:
Fax:


Royal Bank of Canada
Address: Thames Court, 1 Queenhithe, London EC4V 3DQ
Attn: Cein Mahood-Gallagher
Phone:


Societe Generale, London Branch
Address: One Bank Street, London E14 4SG
Attn: Chenaab Randhawa
Phone:


The Bank of Nova Scotia
Address: 201 Bishopsgate, 6th Floor, London EC2M 3NS
Attn: BNS London Loan Ops
Email:
Phone:
Fax:



SCHEDULE 3    

CONDITIONS PRECEDENT TO EFFECTIVE DATE
1.
Execution and delivery of this Extension Amendment by each Loan Party.

2.
Such certified Organization Documents, certificates of good standing (to the
extent such concept exists) from the applicable secretary of state of the state
of organization of each Loan Party (other than Columbus International Inc.),
certificates of resolutions/authorizations or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably request evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Extension Amendment and
the other Loan Documents to which that Loan Party is a party.

3.
An opinion from Ropes & Gray International LLP, Delaware and New York counsel to
the Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.

4.
An opinion from Ropes & Gray International LLP, English law counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent.

5.
An opinion from Maples and Calder, Cayman law counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

6.
An opinion from Chancery Chambers, Barbados law counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.

7.
The Administrative Agent shall have received, at least three Business Days prior
to the Effective Date, all documentation and other information about each Loan
Party required under applicable “know your customer” and anti-money laundering
rules and regulations, including under the Beneficial Ownership Regulation (31
C.F.R. § 1010.230) (such information to include, for the avoidance of doubt, a
certification regarding beneficial ownership as required by such regulation for
each entity that qualifies as a “legal entity customer” thereunder) and the USA
Patriot Act, and satisfactory to each Lender party hereto (acting reasonably),
in each case, that has been requested by the Administrative Agent (for itself or
on behalf of any Lender) in writing at least ten days prior to the Effective
Date.

8.    
SCHEDULE 4    

POST-EFFECTIVE DATE ACTIONS
Within 60 days of the Effective Date, all documents listed below to be executed
by the relevant Loan Party and delivered to the Administrative Agent and the
Lenders:
1.
Re-confirmation of a Barbados law-governed Deed of Charge over Shares dated
April 2, 2015 and made between Sable Holding Limited as Chargor and The Bank of
Nova Scotia (as successor to BNP Paribas) as Security Trustee in respect of the
shares of Columbus International Inc.

1.
Re-confirmation of a Barbados law-governed Confirmation Deeds dated July 13,
2016, July 31, 2017, June 25, 2019 and January 10, 2020, in each case made
between Columbus International Inc. (formerly known as Columbus Cable (Barbados)
Limited), Sable Holding Limited and The Bank of Nova Scotia, as Security
Trustee.


EXHIBIT A
JANUARY 2020 AMENDMENTS
[Incorporated by reference to Exhibit 10.1 – Exhibit A in this Current Report on
Form 8-K]


EXHIBIT B
ADDITIONAL AMENDMENTS
[Incorporated by reference to Exhibit 10.1 – Exhibit B in this Current Report on
Form 8-K]  







